Armstrong World Industries Earnings Call Presentation First Quarter 2011 May 2, 2011 2 Safe Harbor Statement This presentation contains “forward-looking statements” related to Armstrong World Industries, Inc.’s, future financial performance. Our results could differ materially from the results discussed in these forward-looking statements due to known and unknown risks and uncertainties.A more detailed discussion of the risks and uncertainties that may affect our ability to achieve the projected performance is included in the “Risk Factors” and “Management’s Discussion and Analysis” sections of our recent reports on Forms 10-K and 10-Q filed with the SEC. We undertake no obligation to update any forward-looking statement beyond what is required by applicable securities law. In addition, we will be referring to non-GAAP financial measures within the meaning of SEC Regulation G. A reconciliation of the differences between these measures with the most directly comparable financial measures calculated in accordance with GAAP is available on the Investor Relations page of our website at www.armstrong.com. 3 Key Metrics - First Quarter 2011 Adjusted (1) Financial Overview (1)Figures exclude non-recurring items such as charges for cost reduction initiatives, restructuring, etc. Figures also exclude the impact of foreign exchange movements. (2)As reported Net Sales:$685 million in 2011 and $659 million in 2010. (3)As reported Operating Income:$52 million in 2011 and $13 million in 2010 (4)As reported EPS:$0.23 in 2011 and ($0.34) in 2010. (5)Earnings per share reflect an adjusted tax rate of 42% for both 2011 and 2010. (6)Total cash in 2011 of $244 million was comprised of $133 million in domestic cash and $111 million in foreign cash.Total cash in 2010 of $526 million was comprised of $308 million in domestic cash and $218 million in foreign cash.Total debt was $849 million in 2011 and $467 million in 2010. All figures in $ millions unless otherwise noted.Figures may not add due to rounding. Actual Actual Variance Net Sales (2) 3.3% Operating Income (3) 66 27 144.4% % of Sales 9.7% 4.1% 560 bps EBITDA 93 55 69.1% % of Sales 13.7% 8.3% 530 bps Earnings Per Share (4), (5) Free Cash Flow Net (Cash) Debt (6) 4 Q1 2011 - Adjusted EBITDA to Reported Net Income Financial Overview All figures in $ millions unless otherwise noted.Figures may not add due to rounding. (1)Figures exclude non-recurring items such as charges for cost reduction initiatives, restructuring, etc. Figures also exclude the impact of foreign exchange movements. V EBITDA- Adjusted (1) Depreciation and Amortization 1 Operating Income - Adjusted (1) Foreign Exchange Movements 1 2 Cost Reduction Initiatives Accelerated Depreciation (not included above) - Restructuring - Executive Transition - 11 Operating Income - As Reported Interest (Expense) Income EBT Healthcare Reform- Medicare Subsidy Elimination - 22 Tax (Expense) Benefit Net Income 5 Q1 Sales and Adjusted EBITDA (1) by Segment - 2011 vs. 2010 Financial Overview All figures in $ millions unless otherwise noted.Figures may not add due to rounding. (1)Figures exclude non-recurring items such as charges for cost reduction initiatives, restructuring, etc. Figures also exclude the impact of foreign exchange movements. 6 Adjusted EBITDA(1) Bridge - Q1 2011 versus Prior Year Financial Overview All figures in $ millions unless otherwise noted.Figures may not add due to rounding. (1)Figures exclude non-recurring items such as charges for cost reduction initiatives, restructuring, etc. Figures also exclude the impact of foreign exchange movements. 7 Free Cash Flow - First Quarter 2011 versus Prior Year Financial Overview All figures in $ millions unless otherwise noted.Figures may not add due to rounding. 8 Key Metrics (1) - Guidance Financial Overview All figures in $ millions unless otherwise noted. Estimate Range Variance Net Sales to 1% to 8% Operating Income(2) to 43% to 64% EBITDA to 24% to 37% Earnings Per Share(3),(4) to 25% to 49% Free Cash Flow 80 to (56%) to (33%) (1)Figures exclude non-recurring items such as charges for cost reduction initiatives, restructuring, etc. (2)As reported Operating Income:$240- 280 million in 2011 and $81 million 2010. (3)Earnings per share reflect an adjusted tax rate of 42% for both 2011 and 2010. (4)As reported earnings per share:$1.83 - $2.25 in 2011 and $0.19 in 2010. 9 2011 Financial Outlook Financial Overview ¾Raw Material & Energy Inflation* $40 - $50 million increase ¾Manufacturing Productivity*Gross Margin +125 to +225 bps vs. 2010 ¾U.S. Pension Credit~$25 million, down ~$25 million vs. 2010 60% manufacturing, 40% SG&A ¾Earnings from WAVE$5 - $10 million vs. 2010 ¾Cash Taxes/ETR~$15 million. Adjusted ETR of 42% ¾Q2Sales $740 - $790 million EBITDA $105 - $120 million ¾Capital Spending~$180-$200 million ¾Exclusions fromEBITDA~$18 - 27 million associated with already announced actions * Changed from February Outlook 10 Appendix 11 Adjusted Operating Income to Free Cash Flow Financial Overview Appendix All figures in $ millions unless otherwise noted. Estimate Range Adjusted Operating Income to D&A Adjusted EBITDA to Changes in Working Capital 5 to 25 Capex to Pension Credit Interest Expense Cash Taxes Other, including cash payments for restructuring and one-time items Free Cash Flow 80 to 12 Consolidated Results Financial Overview Appendix All figures in $ millions unless otherwise noted.Figures may not add due to rounding. (1)See earnings press release and 10-Qfor additional detail on comparability adjustments (2)Eliminates impact of foreign exchange movements First Quarter Reported Comparability(1) Adjustments FX(2) Adj Adjusted Reported Comparability(1) Adjustments FX(2) Adj Adjusted Net Sales - - - Operating Income 52 15 66 13 14 - 27 EPS $ - 13 Segment Operating Income (Loss) Financial Overview Appendix All figures in $ millions unless otherwise noted.Figures may not add due to rounding. (1)Eliminates impact of foreign exchange movements and non-recurring items; see earnings press release and 10-Q for additional detail. First Quarter Reported Comparability(1) Adjustments 2011 Adjusted Reported Comparability(1) Adjustments 2010 Adjusted Resilient Flooring 8 7 - Wood Flooring 3 - 3 - Building Products 61 7 68 43 42 Cabinets - - Unallocated Corporate (Expense) Income 15 14 Cash Flow Financial Overview Appendix All figures in $ millions unless otherwise noted.Figures may not add due to rounding. First Quarter ($-millions) Net Cash From Operations Plus / (Minus) Net Cash from Investing Equals Free Cash Flow
